Citation Nr: 0934032	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-41 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

A Decision Review Officer (DRO) hearing was held in February 
2005.  A videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ) in February 2009.  

In April 2009, the Board remanded the listed issues for 
additional development.  The case has since returned to the 
Board.  

In August 2009, additional evidence and argument was received 
at the Board.  On review, this evidence duplicates that 
previously of record.  Therefore, a remand to have the RO 
consider this evidence is not required.  See 38 C.F.R. 
§ 20.1304 (2008).

In the August 2009 Informal Hearing Presentation, the 
Veteran's representative raised a claim of entitlement to 
individual unemployability benefits.  This matter is referred 
to the RO for the appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that currently diagnosed right knee strain is related to 
active military service or service-connected disability.

2  The preponderance of the evidence is against a finding 
that currently diagnosed left ankle strain is related to 
active military service or service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Letters dated in November 2003 and February 2004 notified the 
Veteran of the evidence necessary to substantiate his claims 
for service connection for a right knee and left ankle 
disability, to include as on a secondary basis.  He was 
advised of the information and evidence VA would provide and 
of the information and evidence he was expected to provide.  
In March 2006, he was provided information regarding how VA 
assigns disability ratings and effective dates.  The claims 
were readjudicated in subsequent SSOCs.  
 
Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The RO requested the Veteran's service treatment records and 
response received indicates that standard source documents 
were not available.  However, information from hospital 
admission cards created by the Office of the Surgeon General 
was received.  The claims file contains a copy of a December 
1944 medical board proceeding as well as VA medical center 
(VAMC) records, and records from Dr. K.A.  VA treatment 
records note the receipt of Social Security benefits.  
Information in the claims file indicates the Veteran retired 
in 1988 and the receipt of these benefits appears to be based 
on retirement age and not disability.  Therefore, the Board 
finds that a remand to request records from the Social 
Security Administration (SSA) would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Veteran was provided a VA examination for his right knee 
and left ankle in June 2009.  The claims file was reviewed.  
The Board acknowledges that the examiner concluded that any 
nexus opinion would be speculative.  However, the examiner 
seems to indicate that this was due to the remoteness of the 
injuries.  Considering that the examiner provided rationale 
as to why the opinion would be speculative and under the 
circumstances of this case, the Board finds the examination 
adequate and further examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the Veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

In a November 2003 statement, the Veteran requested that VA 
grant service connection for a right knee disability as 
secondary to his left ankle and foot condition.  The Veteran 
is currently service-connected for residuals of injury to the 
left foot, fractured first, second and third toes (20 
percent).  The Veteran is not service-connected for his left 
ankle condition and as discussed, this claim is denied 
herein.  

At the February 2005 DRO hearing, the Veteran reported that 
he hurt his knee at the same time he injured his right hand.  
At the February 2009 videoconference hearing, the Veteran 
reported that he hurt his left ankle stepping in a hole and 
twisted it.  He reported that he went to sick call for it and 
he thought this was while he was in Italy.  He also reported 
that he twisted his right knee.

In an August 2009 statement, the Veteran reported his belief 
that his broken left foot was the cause of his current ankle 
problems.  

Available service records do not show treatment for right 
knee or left ankle injures.  Pursuant to 38 U.S.C.A. 
§ 1154(b) (West 2002), combat veterans may establish service 
incurrence of a disease or injury through satisfactory lay or 
other evidence which is consistent with the circumstances, 
conditions or hardships of service, even in the absence of 
official records of such incurrence.  See also 3.304(d) 
(2008).  Evidence of record confirms the Veteran is a combat 
veteran and his report that he injured his right knee at the 
same time he wounded his right hand is consistent with being 
thrown from a foxhole and an in-service right knee injury is 
conceded.  The Board observes that the Veteran was awarded a 
Purple Heart medal for his right hand injury.  

Regarding the left ankle, the Veteran has not specifically 
asserted that this occurred during combat.  However, it was 
reported to have happened while in Italy during a period of 
war and the Board has no reason to doubt the Veteran's 
credibility with respect to this reported injury.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis as to what occurred in service upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Thus, 
even if the Veteran's reports as to having injured his knee 
and ankle while serving in combat are presumed credible and 
true, the presumption afforded under 38 U.S.C.A. § 1154 would 
not extend to the Veteran's report of problems with these 
joints during the remainder of his service and continuing 
after service.

As to whether his current disabilities are related to such 
injuries, the Veteran underwent a VA examination in June 
2009.  He reported some left ankle and right knee pain.  He 
gets some soreness, aches, and tenderness in them.  No other 
specific injuries to those areas was noted or identified.  
Examination of the right knee showed range of motion from 0 
to 120 degrees flexion.  (For VA purposes, normal range of 
motion of the knee is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2008)).  Examination of the left ankle 
showed dorsiflexion to 15 degrees and plantar flexion to 30 
degrees.  (For VA purposes, normal range of motion of the 
ankle is from 0 to 20 degrees dorsiflexion; and from 0 to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2008)).  
There was pain at the extremes of motion with no change 
following repetitive use.  The knee was not unstable.  X-rays 
of the right knee and left ankle were normal.  Final 
diagnoses were (1) right knee strain; and (2) left ankle 
strain.  The examiner concluded that "[a]ny relationship of 
these current conditions to the remote injuries is purely 
speculative based on review of the record and examination."  

As discussed, the reported right knee and left ankle injuries 
are conceded.  Service connection, however, requires that 
current disability be related to such injuries.  See 
38 C.F.R. § 3.303 (2008); Gutierrez, supra.

Objective medical evidence does not show treatment for the 
Veteran's right knee and left ankle following service.  The 
Board acknowledges, however, that lay testimony may serve to 
show continuity of symptoms.  See 38 C.F.R. § 3.159(c) 
(2008); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  At 
the videoconference hearing, the Veteran's son testified that 
he remembers the Veteran talking about his joint pains as he 
was growing up.  He agreed that the complaints were not 
something that appeared when the Veteran got older.  The son 
is competent to testify regarding his observations of the 
Veteran.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

On review, however, the greater weight of credible and 
probative evidence does not support a finding of continuity.  
For example, there is no evidence of complaints related to 
the right knee and left ankle at the time of the December 
1944 medical board proceedings.  Additionally, although VAMC 
records show treatment for various disabilities, the records 
do not document complaints related to the right knee or left 
ankle.  For example, VAMC record dated in August 2003 noted 
chronic low back pain but no other muscle pain, joint 
swelling, redness, stiffness, or limited range of motion or 
deformity.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service and after service.  Rather, it is relying both on the 
fact that approximately 60 years passed before filing a 
claim, and also on the fact that the first clinical records 
associated with the claims file in 2003 specifically show 
that the Veteran denied experiencing problems with the joints 
in question during the course of receiving treatment for 
other disabilities.

Having found that there is no credible evidence of a 
continuity of symptomatology between the reported in-service 
injuries and the current diagnoses of knee and ankle strain, 
the Board also notes that the claims file does not contain 
any medical evidence relating the Veteran's disabilities to 
service.  Thus, the Board finds the opinion of the VA 
examiner to be the most probative evidence of record as to 
the possibility of a relationship between the Veteran's 
current right knee and left ankle strain and in-service 
injuries.  As noted, the examiner reviewed the complete 
record and explained that any opinion as to the existence of 
such a relationship would be purely speculative.  The 
provisions of 38 C.F.R. § 3.102 state that service connection 
may not be based on a resort to speculation or even remote 
possibility.  The Court has also found that a relationship to 
service that is only speculative in nature is not sufficient 
to establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As noted, the Board observes that the reported 
injuries occurred approximately 65 years ago.  

The claims file also does not contain any medical evidence 
suggesting that the Veteran's current right knee and left 
ankle strain are related to or aggravated by any service-
connected disability.  The Board acknowledges the Veteran's 
contentions, but notes he is not competent to provide an 
opinion regarding etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board observes that there is no evidence of arthritis in 
either the right knee or left ankle currently or manifested 
to a compensable degree within one year following discharge 
from service and presumptive service connection is not for 
application.  

In summary, and for the reasons and bases set forth above, 
the preponderance of the evidence is against the claims and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right knee disability is denied.

Service connection for left ankle disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


